MEMORANDUM **
Ricardo Martinez-Venegas appeals from his sentence of 29 months and one week imposed following a guilty plea to unlawful entry by eluding examination and inspection by Immigration Officers, in violation of 8 U.S.C. § 1325(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez-Venegas contends that the district court failed to consider the factors set forth in 18 U.S.C. § 3553(a) in general, and specifically misapplied § 3553(a)(6) by failing to consider circumstances that distinguish Martinez-Venegas from others convicted of the same offense. We disagree. The district court’s statements, in totality, provide a sufficient showing that there was adequate consideration given to the § 3553(a) factors. See United States v. Knows His Gun, 438 F.3d 913, 918-19 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2913, 165 L.Ed.2d 931 (2006). While the district court did express a concern for maintaining some uniformity of sentences *685among defendants convicted of the same crime, it specifically considered MartinezVenegas’ particular characteristics and history and “exercised sound discretion to ensure that the punishment fit the crime and the circumstances of the [defendant].” See United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.), cert. denied sub nom. Acosta-Franco v. United States, — U.S.-, 127 S.Ct. 309, — L.Ed.2d - (2006). We conclude that Martinez-Venegas’ sentence was reasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.